BRETT, P. J.
This is an original petition in habeas corpus brought by Johnnie McBride, petitioner, for the purpose of being admitted to bail on a charge of the murder of Elton Akins, allegedly committed on July 1, 1952, in Pushmataha county, Oklahoma.
The verified petition alleges that the proof of guilt is not evident nor the presumption thereof great. Bail was denied by the justice of the peace at the preliminary hearing and by the district court in habeas corpus proceedings. On hearing had herein on July 31, 1952, it appears from the transcript of the proceedings at the preliminary hearing, and from oral evidence herein, that this petitioner was seated in an automobile near the scene of the killing where Elton Akins met his death by gunshot at the hands of Raymond O’Quinn. It appears the petitioner may have handed the said O’Quinn the pistol preceding the killing, but he did not fire the same. We make no comment as to the weight of the evidence. We are of the opinion that proof of guilt of the crime of murder as to this petitioner is not evident nor the presumption thereof great. Under the record before us the petitioner is entitled to bail.
It is therefore ordered that the petitioner be admitted to bail in the sum of $5,000, to be approved by the clerk of the district court of Pushmataha county, Oklahoma, and upon approval of said bond, it is ordered that the petitioner be released from custody, to await trial, and the further orders of the district court of said county.
JONES and POWELL, JJ., concur.